                                                                                                             -----·-------···--·-··~
                                                                                                                        ,   ·~.,.o



AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                     -                · ge 1of1



                                                                                                        I
                                                                                                                 ----                ---          -
                                                                                                    -     --······~·        --- -·-
                                    UNITED STATES DISTRICT COU T                                                 JAN 1 8 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA                           L---
                                                                                                        CLl::.rlK   us DIS r~1c·1          COURT
                     United States of America
                                     v.
                                                                           JUDGMENT I
                                                                           (For Offenses Committe   ~~~~~~~~~~w~~¢
                         Marino Cruz-Algino                                Case Number: l 9MJ20230

                                                                           Lupe C Rodriguez
                                                                           Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 12:1 pleaded guilty to count( s) 1 of Complaint
                                  -----------------------------
 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                         Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1



 D The defendant has been found not guilty on count( s)
                                  -------------------
 0 Count(s)                           dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  12:1 Assessment: $10 REMITTED                     12:1 Fine: NO FINE
  12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, January 17, 2019
                                                                         Date of Imposition of Sentence



                                                                         HONORABLE MITCHELL D. DEMBIN
                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                                             20230
